DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “the a first vehicle” in line 1 should be corrected as --[[the] ]a first vehicle--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7: Claim 7 recites “a first vehicle” in line 1, “a second vehicle” in line 2, and “a third vehicle” in line 5 of the body of the claim. However, the scope of the claim is indefinite because it is not clear whether “a first vehicle”, “a second vehicle”, and “a third vehicle” are part of the multi-level vehicle lift, or if they are recited as intended uses. For examination purposes, “a first vehicle”, “a second vehicle”, and “a third vehicle” are interpreted as the intended uses.
Claim 11: Claim 11 recites “a vehicle” in lines 3-4 and “a vehicle” in line 5. The scope of the claim is indefinite because it is not clear whether “a vehicle” in line 5 refers to “a vehicle” in lines 3-4 or if they are separate and distinct from each other. For examination purposes, “a vehicle” in line 5 is interpreted as --[[a]]another vehicle--.
Claim 15: Claim 15 recites “a respective vehicle platform” in lines 9-10 and “the vehicle platforms” in line 11. The scope of the claim is indefinite because there is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 15 is interpreted to recite “a plurality of vehicle platforms;” in line 2 before a plurality of leg assemblies. 
Claims 12-14, 16-20 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 11, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S5047173 (Foreign Patent and translation filed on 9/30/22 by Applicant; IDS dated 9/30/2022).
Regarding claim 1, ‘173 discloses a multi-level vehicle lift (fig1) comprising: 
a plurality of vehicle platforms 3,8 (fig1, under [Utility Model Claims]) positioned in a vertically stacked arrangement to overlie one another (fig1), each vehicle platform 3,8 configured to receive and support a vehicle thereon (fig4); 
a plurality of leg assemblies 1,1’ (figs1-2; under [Utility Model Claims]) that each includes a number of vertically extending channels 2a,2a’,2b,2b’ (under [Utility Model Claims]) arranged side-by-side together (figs1-2), the number of channels 2a,2a’,2b,2b’ in each leg assembly 1,1’ being equal to a total number of vehicle platforms 3,8 (figs1,2) in the plurality of vehicle platforms 3,8, and each channel 2a,2a’,2b,2b’ of each leg assembly 1,1’ being associated with a respective one of the plurality of vehicle platforms 3,8 (figs1,2,4); and 
a plurality of carriages 4,9 (under [Utility Model Claims], figs1-4), each carriage 4,9 engaging a respective one of the channels 2a,2a’,2b,2b’ and coupled to the respective vehicle platform 3,8 associated with the respective one of the channels 2a,2a’,2b,2b’ (figs1-4), the carriages 4,9 being configured to move vertically along the respective channel 2a,2a’,2b,2b’ to enable movement of the respective platform 3,8 vertically (under [Detailed description of the device]).
Regarding claim 5¸ ‘173 discloses the multi-level vehicle lift of claim 1, wherein the plurality of vehicle platforms 3,8 comprises two vehicle platforms (fig1) and the number of channels 2a,2a’,2b,2b’ in each leg assembly 1,1’ comprises two channels 2a,2a’,2b,2b’, and wherein the carriages 4,9 associated with a first 3 of the vehicle platforms 3,8 are disposed in a first channel (fig2) in each of the leg assemblies 1,1’ and the carriages 4,9 associated with a second 8 of the vehicle platforms 3,8 are disposed in a second channel (fig2) in each of the leg assemblies 1,1’. 
Regarding claim 7¸ ‘173 discloses the multi-level vehicle lift of claim 5, wherein a first vehicle is disposed on the first 3 of the vehicle platforms, a second vehicle is disposed on the second 8 of the vehicle platforms, the first vehicle and the first of the vehicle platforms is positioned vertically above and overlying the second vehicle and the second of the vehicle platforms, and a third vehicle is positioned beneath the second of the vehicle platforms (fig4).
Regarding claim 11, ‘173 discloses a multi-level vehicle lift comprising: 
an upper-vehicle platform 3 (fig1, under [Utility Model Claims]) configured to receive and support a vehicle thereon (fig4); 
a lower-vehicle platform 8 (fig1, under [Utility Model Claims]) positioned vertically beneath the upper-vehicle platform 3 and configured to receive and support another vehicle thereon (fig4); 
a plurality of leg assemblies 1,1’ (figs1-2; under [Utility Model Claims]) that each includes a first and a second vertically extending channel 2a,2a’,2b,2b’ (under [Utility Model Claims]), the first and second channels 2a,2a’,2b,2b’ (under [Utility Model Claims]) of each leg assembly 1,1’ having a C-shaped cross-sectional shape (fig1) that provides a pair of side walls (fig1) and a back wall (fig1, positioned between the side walls) and being arranged side-by-side with adjacent side walls thereof abutting (fig1), the first channel of each leg assembly 1,1’ being associated with the upper-vehicle platform 3 (figs1,2) and the second channel of each leg assembly 1,1’ being associated with the lower-vehicle platform 8 (figs1,2); and 
a plurality of carriages 4,9 (under [Utility Model Claims], figs1-4), each carriage 4,9 engaging a respective one of the first or second channels 2a,2a’,2b,2b’ and coupled to the respective upper- or lower-vehicle platform 3,8 associated with the respective one of the first or second channels 2a,2a’,2b,2b’, the carriages 4,9 being configured to move vertically along the respective first or second channel 2a,2a’,2b,2b’ to enable movement of the respective upper-vehicle platform 3 or lower-vehicle platform 8 vertically (fig1, under [Utility Model Claims]).
Regarding claim 15¸ 173 discloses a multi-level vehicle lift (fig1) comprising: 
a plurality of vehicle platforms 3,8 (fig1, under [Utility Model Claims]); 
a plurality of leg assemblies 1,1’ (figs1-2; under [Utility Model Claims]) that each includes a number of vertically extending channels 2a,2a’,2b,2b’ (under [Utility Model Claims]), each channel 2a,2a’,2b,2b’ having a C-shaped cross-sectional shape (fig1) that provides a pair of side walls (fig1) and a back wall (fig1, positioned between the side walls) with side walls of adjacent channels (fig1) in the leg assembly 1,1’ abutting, each channel 2a,2a’,2b,2b’ of each leg assembly 1,1’ including a carriage 4,9 (under [Utility Model Claims], figs1-4) disposed at least partially therein and configured to travel vertically along the channel 2a,2a’,2b,2b’ (under [Utility Model Claims]), each carriage 4,9 of each leg assembly 1,1’ being associated with a respective vehicle platform 3,8 (figs1-2) that is configured to receive and support a vehicle (fig4), the number of channels 2a,2a’,2b,2b’ in each leg assembly 1,1’ corresponding with a number of the vehicle platforms 3,8 included in the multi-level vehicle lift (fig1).
Regarding claim 19, ‘173 discloses the multi-level vehicle lift of claim 15, wherein the back walls of each of the channels 2a,2a’,2b,2b’ in a respective leg assembly 1,1’ are aligned in a plane that extends parallel to a direction of travel (vertical) of the vehicle on onto the vehicle platform 3,8 (fig4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 10, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP S5047173 (Foreign Patent and translation filed on 9/30/22 by Applicant; IDS dated 9/30/2022) in view of Reimer et al (US 9,266,674 B2).
Regarding claim 6, ‘173 discloses the multi-level vehicle lift of claim 5, however, does not explicitly disclose a use of four of the leg assemblies. ‘173 discloses a use of two of the leg assemblies. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI. B.). Also, Reimer et al (‘674) teaches a use of four leg assemblies (fig1, col.3 lines49-50) for a multi-level vehicle lift (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘173 to use four of the leg assemblies, as taught by Reimer et al, for the purpose of providing more stability of the multi-level vehicle lift.
Regarding claim 8, ‘173 discloses the multi-level vehicle lift of claim 1. ‘173 discloses a use of a power system 12 (fig2, under [Utility Model Claims]) configured to power movement of each of the vehicle platforms 3,8 vertically along the leg assemblies 1,1’. However, the translation of ‘173 does not clearly explain further details of the power system and other raising/lowering structural limitations. 
Reimer et al (‘674) teaches a use of a power system 11,30 (col.7 lines3-4) configured to power movement of vehicle platforms 40 (col.7 lines3-6) vertically; a plurality of circuits (col.8 lines12-19), each circuit being associated with a respective one of the vehicle platforms 40 (col.8 lines12-19) and in communication with the power system 11,30; and a regulator 70 (col.8 lines12-15) in the power system 11,30 and in communication with each of the plurality of circuits, the regulator 70 being actuated to selectively supply power to each of the plurality of circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure to use a power system, a plurality of circuits, and a regulator, as taught by Reimer et al, for the purpose of providing means to raise and lower the platforms.
Regarding claim 10¸ ‘173 discloses the multi-level vehicle lift of claim 1, however, does not explicitly disclose a use of a sensor. Reimer et al (‘674) teaches a use of a sensor (col.8 lines20-21) for a multi-level vehicle lift (fig1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘173 to use a sensor, as taught by Reimer et al, for the purpose of providing more accurate operation of the multi-level vehicle platform.
Regarding claim 12, ‘173 discloses the multi-level vehicle lift of claim 1. ‘173 discloses a use of a power system 12 (fig2, under [Utility Model Claims]) configured to power movement of each of the vehicle platforms 3,8 vertically along the leg assemblies 1,1’. However, the translation of ‘173 does not clearly explain further details of the power system and other raising/lowering structural limitations. 
Reimer et al (‘674) teaches a use of a power system 11,30 (col.7 lines3-4) configured to power movement of vehicle platforms 40 (col.7 lines3-6) vertically; upper-platform and lower-platform circuits (col.8 lines12-19), each circuit being associated with a respective one of the vehicle platforms 40 (col.8 lines12-19) and in communication with the power system 11,30; and a regulator 70 (col.8 lines12-15) in the power system 11,30 and in communication with each of the upper- and lower-platform circuits, the regulator 70 being actuated to selectively supply power to each of the upper- and lower-platform circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure to use a power system, upper- and lower-platform circuits, and a regulator, as taught by Reimer et al, for the purpose of providing means to raise and lower the platforms.
Regarding claim 14, ‘173 discloses the multi-level vehicle lift of claim 11, however, does not explicitly disclose a use of a sensor. Reimer et al (‘674) teaches a use of a sensor (col.8 lines20-21) for a multi-level vehicle lift (fig1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘173 to use a sensor, as taught by Reimer et al, for the purpose of providing more accurate operation of the multi-level vehicle platform.
Regarding claim 16¸‘173 discloses the multi-level vehicle lift of claim 5, however, does not explicitly disclose a use of four of the leg assemblies. ‘173 discloses a use of two of the leg assemblies. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI. B.). Also, Reimer et al (‘674) teaches a use of four leg assemblies (fig1, col.3 lines49-50) for a multi-level vehicle lift (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘173 to use four of the leg assemblies, as taught by Reimer et al, for the purpose of providing more stability of the multi-level vehicle lift.

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP S5047173 (Foreign Patent and translation filed on 9/30/22 by Applicant; IDS dated 9/30/2022) and Reimer et al (US 9,266,674 B2) in further view of Van Stokes et al (4,674,938).
Regarding claim 9, the combination of ‘173 and Reimer et al teaches the multi-level vehicle lift of claim 8, however, does not explicitly teach a use of hydraulic system, hydraulic circuits, and a valve as a power system, circuits, and a regulator respectively. Van Stokes et al (‘938) teaches a use of a hydraulic system (col.6 line27) as a power system, hydraulic circuits (col.6 lines26-44), and a valve (col.6 lines45-49) as a regulator for a multi-level vehicle lift (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ‘173 and Reimer et al to use hydraulic system, hydraulic circuits, and a valve, as taught by Van Stokes  et al, for the purpose of using suitable powering system for a lift.
Regarding claim 13, the combination of ‘173 and Reimer et al teaches the multi-level vehicle lift of claim 12, however, does not explicitly teach a use of hydraulic system, hydraulic circuits, and a valve as a power system, circuits, and a regulator respectively. Van Stokes et al (‘938) teaches a use of a hydraulic system (col.6 line27) as a power system, hydraulic circuits (col.6 lines26-44), and a valve (col.6 lines45-49) as a regulator for a multi-level vehicle lift (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ‘173 and Reimer et al to use hydraulic system, hydraulic circuits, and a valve, as taught by Van Stokes  et al, for the purpose of using suitable powering system for a lift.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP S5047173 (Foreign Patent and translation filed on 9/30/22 by Applicant; IDS dated 9/30/2022) in view of Webster et al (US 8,075,237 B2).
Regarding claim 20, ‘173 discloses the multi-level vehicle lift of claim 15, however, does not explicitly disclose a use of a cap plate disposed at a top end of each leg assembly providing an attachment location for a cable movement of vehicle platform vertically. It is noted that ‘173 discloses a use of a cable for 7 (fig2) movement of vehicle platform 3,8 vertically.  Webster et al (‘237) teaches a use of a cap plate (fig4, a cap plate where elements 80 and 82 are positioned on) disposed at a top end of each leg assembly 22 (fig1) and extending across top ends, the cap plate (fig4) providing an attachment location for a cable employed for movement of vehicle platform 26,28,30,32 (col.2 lines13-14) vertically. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘173 to use a cap plate, as taught by Webster et al, for the purpose of connecting a cable to each leg assembly.




Allowable Subject Matter
Claims 2-4 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (6,048,156)
Carruth (5,284,224)
Krummell et al (5,180,069)
Werner et al (5,178,288)
Rosen (5,035,562)
Charbonneau et al (US 2004/0069181 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723